 Case 4:17-cv-00119-WTM-CLR Document 25 Filed 02/09/21 Page 1 of 1




             IN THE XJNITED STATES DISTRICT COURT FOR
                  THE SOUTHERN DISTRICT OF GEORGIA
                          SAVANNAH DIVISION


RINCON INVESTORS, LLC,


     Appellant,

V.                                              CASE NO. CV417-119


MABLETON, LLC,


     Appellee.



                               ORDER


     Before    the    Court    is     the     parties'    Stipulation        of

Dismissal of Appeal. (Doc. 24.) Pursuant to Federal Rule of

Bankruptcy    Procedure     8023     "[t]he    clerk     of   the    district

court or BAP must dismiss an appeal if the parties file a

signed dismissal agreement specifying how costs are to be

paid and pay any fees that are due." As requested by the

parties,   this    appeal     is    DISMISSED    WITH    PREJUDICE.         Each

party shall    bear its     own     costs   and attorneys'          fees.    The

Clerk of Court is DIRECTED to close this case.


     SO ORDERED this               day of February 2021.




                                       WILLIAM T. MOORE, JR.
                                       UNITED STATES DISTRICT COURT
                                       SOUTHERN DISTRICT OF GEORGIA
